Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Corey Dion McDonald, Appellant                          Appeal from the 6th District Court of Lamar
                                                         County, Texas (Tr. Ct. No. 26560).
 No. 06-16-00117-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to indicate that the correct
statute for the offense of which appellant was convicted is Section 481.115(c) of the Texas Health
and Safety Code. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2010). As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Corey Dion McDonald, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED NOVEMBER 14, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk